Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims meet the written description requirement, because “a person of ordinary skill in this highly-refined art would have well understood what was meant by the claim terms ‘at least one engineered single chain meganuclease variant comprising at least two LAGLIDADG homing endonuclease core domains designed to target a binding site on said DNA target sequence of interest’ (claim 112) and ‘at least one engineered single chain CreI meganuclease variant that has a least 90% identity with SEQ ID NO:291 and is designed to target a binding site on said DNA target sequence of interest’ (claim 125.”  See the board decision mailed 6/17/2021 at the paragraph bridging pages 30-31.  The understanding of what is meant to be encompassed by the claim terms consequently means that a skilled artisan would have understood that Appellant was in possession of the claimed invention.  See the board decision mailed 6/17/2021 at the paragraph bridging pages 30-31.  No new ground of rejection has been entered by the Board.  Thus, the reversal places the application in condition for immediate allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699